Citation Nr: 1138591	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for blindness in the left eye, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 and September 1957.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his February 2007 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge, sitting at the RO.  A hearing was scheduled for July 2008, which the Veteran asked to be rescheduled.  Another hearing was scheduled for July 2010, to which the Veteran failed to report.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2011).

The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in November 1958, the RO denied a claim seeking entitlement to service connection for blindness in the left eye.

2. Evidence added to the record since the prior final denial in November 1958 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The November 1958 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for blindness in the left eye.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.

The Veteran contends that he suffered an injury to his left eye in service during basic training that has resulted in his left eye blindness.  Thus, he contends that service connection is warranted for blindness in the left eye.

In a November 1958 rating decision, the RO found that the Veteran's left eye disorder pre-existed service and was not aggravated by service.  Accordingly, the RO denied reopening the Veteran's claim of entitlement to service connection for blindness in the left eye.

The Veteran did not appeal this decision.  The next communication from the Veteran with regard to this claim was his October 2005 application to reopen his service connection claim for blindness in the left eye, which is the subject of this appeal.  Thus, the November 1958 decision is final.  38 U.S.C. § 3305(b) (1952, Supp. 1957) [38 U.S.C.A. § 7105 (West 2002)]; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in October 2005; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the November 1958 decision, the Veteran's service treatment records were of record documenting blindness in the left eye.  The claim was denied because the Veteran's left eye disorder was deemed preexisting and there was no evidence that the blindness was incurred or aggravated in service.  

Since the final November 1958 rating decision, the Veteran has submitted additional personal statements and several lay statements of friends and family who state that they knew the Veteran prior to service and that he did not have a vision problem at enlistment.  The Board notes that the Veteran's enlistment examination notes defective vision and that a periodic examination a few months later notes blindness in the left eye.  At his separation examination, blindness and esotropic strabismus in the left eye were noted.  Additionally, the Veteran now contends that he was hit in the face by a drill sergeant causing the blindness in the left eye.  

As discussed in the Joint Motion, lay evidence may not be rejected as not being material solely because the statements are merely observations of symptoms.  Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Thus, the Veteran is competent to report symptoms he experienced in service, to include describing an incident in service that led to those symptoms.  Accordingly, the Board finds that the Veteran's statement as to causation addresses an element missing from the prior claim, i.e., the lack of competent evidence of incurrence of aggravation of the Veteran's left eye blindness in service.

Therefore, the Board concludes that the evidence added to the record since the November 1958 denial is both new and material and that the requirements to reopen the claim of entitlement to service connection for blindness in the left eye have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for blindness in the left eye is granted.


ORDER

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection for blindness in the left eye is granted.


REMAND

In light of the newly reopened claim, the Board now remands the claim for further development.  Initially, the Board observes that the Veteran submitted a statement in August 2011 that he was to be seen for his eyes at the VA Medical Center (VAMC) in Chicago in September 2011.  Therefore, there are outstanding VA treatment records to be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Additionally, the Board notes that the Veteran also stated that he was submitting a chapter from a medical treatise.  This evidence is not in the claims file as it stands before the Board.  Therefore, the RO/AMC should ask that the Veteran resubmit the document.  The RO/AMC should also ask the Veteran to identify all post-service treatment for his eyes, including the address and provider's name for all non-VA treatment and to authorize the release of records, if necessary.

Finally, the Veteran should be scheduled for a VA ophthalmological examination to assess the existence and etiology of his claimed left eye disorder.  In addition to the in-service injury described by the Veteran, the Board notes that defective vision noted at enlistment is not necessarily equivalent to the blindness or esotropic strabismus in the left eye observed later during service.  Therefore, the Board requires an opinion as to whether any current left eye disorder pre-existed service, and if so whether it underwent a permanent increase in severity during service, or if the Veteran's current left eye disorder is otherwise causally or etiologically related to a disease, injury, or event in service.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that the copy of Walsh & Hoyt's Clinical Neuro-Opthalmology, Vol. 1 (6th Ed. 2005) that he stated he submitted in August 2011 is not with the claims file and ask that he submit another copy.   

2. Ask that the Veteran identify all VA and private treatment for his eyes post-service and to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, as necessary with the complete names and addresses for the provider in question.  

3. Request all treatment records for the Veteran from within the Hines (Chicago) VAMC, including the September 2011 treatment record reported by the Veteran.

4. All requests and responses, positive and negative, with respect to the above actions should be associated with the claims file. 

5. Schedule the Veteran for a VA ophthalmological examination in order to ascertain the existence and etiology of his claimed left eye disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the defective vision noted at enlistment was aggravated, i.e., underwent a permanent increase in severity, during the Veteran's service, secondary to a disease, incident or injury in service, including the injury described by the Veteran?

b. If the Veteran's current disorder of the left eye is not related to the Veteran's pre-existing defective vision, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is otherwise causally or etiologically related to his military service? 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

6. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the January 2007 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


